Title: To George Washington from Captain Charles Craig, 8 November 1777
From: Craig, Charles
To: Washington, George



Sir
Frankford [Pa.] 8th Novr 1777

By every Accot from the City the enemy intend to Attackt the Fort tomorrow. the Hessians are to stand Guard. the Highlanders Granadiers and Light Infantry to make the Attackt one of their Floating Batteries that was Lanced Yesterday is Sunk to the bottom My Guard was rainforced Last Night I hope I Shall have it my power to provent the Enemys Comming into the Country as much as the have done. I am with Great Truth Yr Excellencys Most Obt Servt

C. Craig

